ORDER

PER CURIAM.
Kenneth W. Gregor (“Husband”) appeals from the judgment of dissolution dissolving his marriage to Diane Gregor (“Wife”). He alleges the trial court abused its discretion in awarding Wife maintenance of $400 per month and in ordering the division of his Ameren UE pension pursuant to the “wait-and-see” formula of Lynch v. Lynch, 665 S.W.2d 20 (Mo.App.1983).
We have reviewed the briefs of the parties and the record on appeal. We find no error and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum *468for the use of the parties only setting forth the reasons for our decision.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).